DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 4-9, 12 and 13 are allowed.
Claims 1 and 9 cited prior art doesn’t expressly teach claim as amended, hence claims 1 and 9 are deemed allowable. 
Claims 4-8 depend on claim 1, hence claims 4-8 are also deemed allowable. 
Claims 12 and 13 depend on claim 9, hence claims 12 and 13 are also deemed allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        
						/JARED FUREMAN/                                                                                       Supervisory Patent Examiner, Art Unit 2836